DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. Applicant makes the following arguments: the instant application discloses a final cold rolling ratio of preferably 45%-75% which refines the crystal grain size to 10 µm or less, whereas Comparative Example 3 in Table 1, which has an 80% final cold rolling ratio, leads to a 19 µm average crystal grain size. This argument is not persuasive.
The instant specification makes no such disclosure that the narrower, more preferred range of 45%-75% is required to obtain a crystal grain size of 10µm or less. The specification states the claimed invention is made by a process including a final cold rolling ratio of 30%-80% (Spec., at [0095]). Furthermore, since Comparative Example 3 in Table 1 is not the same composition as that disclosed in Newman, it cannot be directly compared. Applicant has presented no objective evidence to rebut the presumption of inherency. The argument that Newman fails to achieve the improved advantageous effects of proof stress and elongation is also unsubstantiated. Not only are these properties not claimed, but there is no evidence that the alloy of Newman is unable to achieve improved proof stress and elongation. In fact, as demonstrated by Piece 1b in Table 3 of Newman, the alloy of Newman achieves these properties. Finally, Applicant’s argument that a higher final cold rolling ratio results in a larger average crystal grain size is undermined by Comparative Example 5, which has a final cold rolling ratio of 90% but an average crystal grain size of 6µm. The rejection is maintained.
Claim Objections
Claims 7-8 are objected to because of the following informalities: after the period, numbers appear in parentheses. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Newman et al. (US 2012/0103476).
Regarding claims 1-2, 4 and 8, Newman teaches an aluminum alloy for electrical connectors (¶ 29), including terminals (¶ 33). Newman teaches exemplary alloys containing 4.05% Mg and 0.53% Mn and 5.02% Mg and 5.06% Mg (see Alloys 1 and 11-12, Table 1). This alloy has a yield strength of 323.8-328.5 MPa and elongation of 10% or 11% (see Piece 1b, Table 3). The values taught by the prior art lie within the claimed range, creating a case of anticipation. Newman does not expressly teach an average crystal grain size of 10 microns or less. However, according to the instant specification, the claimed aluminum alloy is made by casting, homogenizing at 400°C to 560°C for 0.5-24 hours, hot rolling with a finishing temperature of 250°C or more, cold rolling with a final rolling ratio of 30%-80% and an optional intermediate annealing (Spec., ¶¶ 87-97 of the corresponding US PGPub). Newman teaches the aluminum alloy is made by homogenizing at 455°C for 4 hours, hot rolling with a finishing temperature of 260°C, cold rolling with a ratio of 80%-85%, and an optional annealing (¶¶ 68-77). Since the process of Newman is substantially similar to the process used to make the claimed alloy and the alloy composition of Newman is the same as the claimed alloy, one of ordinary skill in the art would expect the prior art Newman to also have the claimed average crystal grain size, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 5, Newman teaches the electrical conductor may be plated with tin (¶ 37).
Regarding claim 7, it is inherent for an aluminum alloy to include Al, and to include inevitable impurities. See MPEP 2112. Additionally, Newman teaches that inevitable impurities are present (¶ 23).
Regarding claim 9, Alloy 1 in Table 1 of Newman contains 0.19% Sc and 0.072% Zr, both of which lie within the claimed range. Newman also teaches the alloy contains less than 0.10% Fe (¶ 67).
Regarding claim 10, Newman teaches Alloy 1 in Table 1 contains 0.01%-0.02% Ti, less than 0.01% Cu, less than 0.02% Zn and less than 0.04% Si (¶ 67).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 2012/0103476), as applied to claim 1, further in view of Munakata et al. (JP 2017-098035).
Regarding claim 6, Newman does not teach a terminal having the claimed structural features. Munakata teaches an aluminum connector terminal having a fitting portion connected to a terminal of a counterpart connector, a board connecting portion (the claimed substrate connection portion) which extends to a through hole in a circuit board and connected by soldering, and a connecting portion which connects the fitting portion to the board connecting portion (¶ 10, 16). The aluminum alloy of the connector terminal is a 5000 series aluminum alloy (¶ 18). Since the aluminum alloy of Newman is also a 5000 series (see Newman, ¶ 3), it would have been obvious at the effective time of filing for one of ordinary skill in the art to substitute the aluminum alloy of Newman in the terminal of Munakata.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 2012/0103476), as applied to claim 1.
Regarding claims 11-13, the limitations of claim 1 have been addressed above. Newman teaches the Alloy 1 in Table 1 contains 0.19% Sc, 0.53% Mn, 0.072% Zr, less than 0.10% Fe, 0.01%-0.02% Ti, less than 0.01% Cu, less than 0.02% Zn and less than 0.04% Si (Table 1, ¶ 67). The summation of Mg and all these amounts ranges from 4.852%-5.032%, which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784